Citation Nr: 0834992	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  00-12 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected low back strain prior to 
January 3, 2006.

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected low back strain from January 3, 2006.

3.  Entitlement to a compensable initial evaluation for the 
service-connected left knee disability prior to January 3, 
2006.

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee disability from January 3, 
2006.

5.  Entitlement to an initial compensable evaluation for the 
service-connected carpal tunnel syndrome (CTS) of the right 
(dominant) upper extremity prior to March 10, 2006.

6.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected CTS of the right (dominant) upper 
extremity from March 10, 2006.
7.  Entitlement to an initial compensable evaluation for the 
service-connected CTS of the left (non-dominant) upper 
extremity prior to March 10, 2006.

8.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected CTS of the left (non-dominant) upper 
extremity from March 10, 2006.

9.  Entitlement to a compensable initial evaluation for the 
service-connected sinusitis.

10.  Entitlement to a compensable initial evaluation for the 
service-connected gastroesophageal reflux disease (GERD).

11.  Entitlement to a compensable initial evaluation for the 
service-connected hemorrhoids.

12.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected asthma.

13.  Entitlement to a compensable initial evaluation for the 
service-connected costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
November 1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

As the claims before the Board involve a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

In July 2003 the veteran testified before the undersigned 
Veterans Law Judge in a hearing in Washington, DC.

The Board remanded these issues for further development in 
April 2004.

An RO rating decision in October 2007 during the course of 
the appeal granted service connection for degenerative 
arthritis of the right knee, headaches, hematuria, and 
residuals of facial burns and skin discoloration.  Those 
issues are accordingly no longer on appeal before the Board.

The October 2007 rating decision also granted increased 
evaluation for the service-connected low back strain and left 
knee disabilities effective from January 3, 2006, and 
increased evaluation for the service-connected CTS of the 
bilateral upper extremities from March 10, 2006.  Inasmuch as 
higher ratings are available for these disabilities, and as a 
claimant is presumed to be seeking the maximum available 
benefit for a given disability, the claims for higher rating 
as reflected on the title page remain viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The veteran submitted a VA Form 21-4138 (Statement in Support 
of Claim) to the Board in May 2008 expressly requesting 
assignment of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
That claim has not yet been adjudicated by the RO and is 
hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  From April 13, 1998 to January 3, 2006 the veteran's low 
back strain was manifested by slight limitation of motion 
with characteristic pain on motion.

3.  From January 3, 2006 the veteran's low back strain has 
been manifested by range of flexion between 30 and 60 
degrees; the spine is not ankylosed.

4.  From April 13, 1998 to January 3, 2006 the veteran's left 
knee disability was manifested by near-normal range of motion 
without objective evidence of pain and no clinical evidence 
of instability.

5.  From January 3, 2006 the veteran's left knee disability 
has been manifested by arthritis, demonstrated by X-ray, with 
painful motion and no clinical evidence of instability.

6.   The veteran is right-hand dominant.

7.  From April 13, 1998 to March 10, 2006 the veteran's CTS 
of the bilateral upper extremities was manifested by 
subjective tingling and numbness but no neurological 
impairment of function; there was no demonstrated limitation 
of function of either wrist or the fingers of either hand.

8.  From March 10, 2006 the veteran's CTS of the bilateral  
upper extremities has been manifested by mild loss of 
function due to loss of strength; there has been no 
demonstrated limitation of function of either wrist or the 
fingers of either hand.

9.  From April 13, 1998 the veteran's sinusitis has been 
manifested by sinusitis detectible by X-ray; there is no 
evidence of incapacitating episodes requiring bed rest and 
treatment by a physician or of non-incapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting.

10.  From April 13, 1998 the veteran's GERD has been 
manifested by persistently recurring epigastric distress 
accompanied by substernal or arm or shoulder pain, although 
not to a degree productive of a considerable impairment of 
health.

11.  From April 13, 1998 the veteran has had occasionally 
recurring hemorrhoids although not large or thrombotic, 
irreducible, hemorrhoids with excessive redundant tissue.               

12.  From April 13, 1998 the veteran's Forced Expiratory 
Volume in one second (FEV-1) and Forced Expiratory Volume in 
one second to Vital Forced Capacity (FEV1/FVC) have both been 
within 71- to 80-percent of predicted; the veteran has 
required intermittent inhalational or oral bronchodilator 
therapy but not daily inhalational or oral bronchodilator 
therapy or inhalational anti-inflammatory medication.

13.  From April 13, 1998 the veteran's costochondritis has 
been manifested by not more than a slight impairment of 
function of Muscle Group XXI.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected low back strain prior to January 3, 
2006 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 
4.40, 4.45, 4.71, 4.71a including Diagnostic Codes 5292, 
5293, 5295 (2000-2004); General Rating Formula for Diseases 
and Injuries of the Spine (as in effect since September 26, 
2003).  

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected low back strain from January 3, 
2006 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.25, 4.40, 4.71, 4.71a, including General Rating 
Formula for Diseases and Injuries of the Spine (2007).

3.  The criteria for a compensable evaluation for the 
service-connected left knee disability prior to January 3, 
2006 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.25, 4.40, 4.71, 4.71a, Diagnostic Code 5010-5260 
(2007).

4.  The criteria for an evaluation in excess of 10 percent 
for the service-connected left knee disability from January 
3, 2006 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.25, 4.40, 4.71, 4.71a, Diagnostic Code 5010-5260 
(2007).

5.  The criteria for a compensable evaluation for the 
service-connected CTS of the right (dominant) upper extremity 
prior to March 10, 2006 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71a, 4.124a, 
Diagnostic Codes 5215, 5228, 5229, 5230, 8515 (2007).

6.  The criteria for an evaluation in excess of 10 percent 
for the service-connected CTS of the right (dominant) upper 
extremity from March 10, 2006 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71a, 
4.124a, Diagnostic Codes 5215, 5228, 5229, 5230, 8515 (2007).

7.  The criteria for a compensable rating for the service-
connected CTS of the left (non-dominant) upper extremity 
prior to March 10, 2006 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71a, 4.124a, 
Diagnostic Codes 5215, 5228, 5229, 5230, 8515 (2007).

8.  The criteria for an evaluation of in excess of 10 percent 
for the service-connected CTS of the left (non-dominant) 
upper extremity from March 10, 2006 are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71a, 
4.124a, Diagnostic Codes 5215, 5228, 5229, 5230, 8515 (2007). 
.  

9.  The criteria for a compensable evaluation for the 
service-connected sinusitis are not met.  .  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.97, 
Diagnostic Code 6512 (2007).

10.  The criteria for an evaluation of 10 percent, but not 
more, are met for the service-connected GERD.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.114, 
Diagnostic Code 7346 (2007).

11.  The criteria for a compensable evaluation for the 
service-connected hemorrhoids are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.114,  
Diagnostic Code 7336 (2007).

12.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected asthma are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.97,  
Diagnostic Code 6602 (2007).

13.  The criteria for a compensable evaluation for the 
service-connected costochondritis are not met.  U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.73, 
Diagnostic Code 5399-5321 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The rating decision on appeal was issued prior to enactment 
of the VCAA.  Also, the rating issues on appeal are 
"downstream" issues in that pre-rating development was 
related to establishing entitlement to service connection, 
not evaluation of the disabilities.  However, in May 2004 the 
AMC sent the veteran a letter informing him that to establish 
entitlement to increased evaluation for his service-connected 
disabilities the evidence must show that the disabilities had 
gotten worse.  The veteran had an opportunity to respond 
prior to the most recent Supplemental Statement of the Case 
(SSOC) in October 2007.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increased rating and has been afforded 
ample opportunity to submit such information and evidence 
before the Board conducts its appellate review.  

The Board also finds that the May 2004 AMC letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The May 2004 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, including service records, 
VA treatment records, and records from other Federal agencies 
such as Social Security Administration (SSA) records.  

The letter also stated that VA would make reasonable efforts 
to get evidence on the veteran's behalf from non-Federal 
entities if provided authorization to do so.  

The letter specifically asked the veteran, "If there [was] 
any other evidence or information that you think [would] 
support your claim, please let us know.  Please provide us 
with any evidence or information you may have pertaining to 
your claim."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  This is logical, 
since these are "downstream" issues and since the rating 
decision on appeal pre-dated the enactment of the VCAA.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the unavoidable delay 
in issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the most 
recent SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he has been 
afforded ample opportunity to submit such information and/or 
evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
The RO notified the veteran of all applicable rating formulae 
in the SOC and SSOC, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in a July 2006 AMC letter.  There is accordingly 
no chance of prejudice under the notice requirements of 
Dingess.  

In the recent case of Vazquez-Florez v. Peake, 22 Vet. App. 
120 (2008) the Court addressed additional notice requirements 
in claims for increased rating.  However, VA's Office of 
General Counsel holds the position that Vazquez-Florez does 
not apply to initial rating situations because VA's notice 
obligations under the VCAA are fully satisfied once service 
connection has been granted.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims decided 
hereinbelow.  

The veteran's service treatment record (STR) and post-service 
VA medical records are on file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the claim 
is adjudicated.  

In April 2004 the Board remanded the issues on appeal for 
medical examination.  The RO requested VA examinations in May 
2004 and July 2004 but the veteran failed to report for 
examination.  He was most recently afforded VA examinations 
in March 2006 and in August 2006, and he has not asserted - 
and the evidence does not show - that his service-connected 
disabilities have become more severe since those 
examinations.  The Board accordingly finds that remand for 
further examination is not required at this point.  See 38 
C.F.R. § 3.159(c)(4).

The veteran has also been afforded a hearing before the Board 
during which he presented oral argument in support of his 
claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court distinguished initial rating 
claims from claims for increased ratings for disabilities 
already service-connected

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126. 

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity of the disabilities 
since service connection was granted, and has considered 
whether "staged ratings" are for application.  The Board's 
adjudication of these claims accordingly satisfies the 
requirements of  Fenderson and Hart.


A.  Evaluation of Low Back Strain

Rating criteria for the lower back

The rating criteria for this disability changed effective 
September 26, 2003 during the course of the appeal.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 
1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

The Board accordingly applies the old rating criteria to the 
veteran's symptoms prior to September 26, 2003, and the new 
rating criteria to the veteran's symptoms thereafter.  

Until September 26, 2003, the lumbosacral spine could be 
rated under the provisions of DC 5295 (lumbosacral strain) or 
alternatively under the provisions of DC 5292 (limitation of 
motion).  Intervertebral disc syndrome (IVDS) was rated under 
the provisions of DC 5293.  

The schedular criteria of DC 5292 (limitation of motion) are 
as follows.  A rating of 10 percent is assigned for slight 
limitation of motion.  A rating of 20 percent is assigned for 
moderate limitation of motion.  A rating of 40 percent is 
assigned for severe limitation of motion.  

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

(The Board notes that, under VA rating criteria, the normal 
range of motion of the thoracolumbar spine is flexion to 90 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
38 C.F.R. § 4.71a, Plate V.)

The schedular criteria for DC 5293 (IVDS) are as follows.  A 
rating of 10 percent is assigned for mild IVDS.  A rating of 
20 percent is assigned for moderate IVDS with recurring 
attacks.  A rating of 40 percent is assigned for severe IVDS, 
with recurring attacks and intermittent relief.  A rating of 
60 percent is assigned for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

The schedular criteria of DC 5295 (lumbosacral strain) are as 
follows.  A rating of 10 percent is assigned for 
characteristic pain on motion.  A rating of 20 percent is 
assigned for muscle spasm on extreme forward bending, or loss 
of lateral spine motion, unilateral, in standing position.  A 
rating of 40 percent is assigned for severe symptoms, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or some of the above with abnormal 
mobility on forced motion.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Where medical evidence shows claimant has arthritis, and 
where the diagnostic code applicable to the disability is not 
based on limitation of motion, a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  However, as seen above, 
there is no compensable limitation of motion.  

Also, painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC  09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  

Effective on September 26, 2003, disabilities of the spine 
are rated under a General Rating Formula for Diseases and 
Injuries of the Spine, with rating criteria applicable to the 
lumbar spine as follows.

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A rating of 40 percent is assigned for favorable ankylosis of 
the entire thoracolumbar spine.  A rating of 50 percent is 
awarded for unfavorable ankylosis of the entire thoracolumbar 
spine.  A rating of 100 percent is assigned for unfavorable 
ankylosis of the entire spine (cervical plus thoracolumbar).  

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease; associated objective neurologic symptoms are rated 
separately under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a.  

IVDS is evaluated either under the General Rating Formula or 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever results in the higher evaluation.   

Under VA criteria, an "incapacitating episode" is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treated by a physician.  
In this case the veteran has not asserted, and the evidence 
does not show, that he has had any incapacitating episodes as 
defined by the regulation, and the Board will accordingly 
dispense with further discussion of that methodology. 

Evaluation of low back strain prior to January 3, 2006 
(currently rated at 10 percent)

The veteran submitted a VA Form 21-4138 (Statement in Support 
of Claim) in May 1999 complaining of back pain "like fire" 
particularly when walking or when standing for a long period.

The veteran had a VA medical examination in October 1999 
during which he complained of low back pain occurring every 
2-1/2 to 3 weeks.  Prolonged standing appeared to be 
preferable to prolonged sitting, but he could not walk long 
distances.  The back would occasionally "lock" while 
bending forward.  He reported flare-ups four times during the 
previous six months during which he was confined to his bed 
for 4-1/2 to 5 days.  

On examination the veteran's posture was erect and his gait 
was slow but normal.  There were no postural irregularities 
of fixed deformities.  There was no spasm of the 
paravertebral muscles.  Range of motion of the lumbar spine 
was forward flexion to 65 degrees, extension to 25 degrees, 
left and right lateral flexion to 25 degrees each, and left 
and right rotation to 30 degrees each.  The veteran reported 
pain on flexion, extension and rotation; he winced during 
those motions and performed them slowly.  There was no 
evidence of incoordination, fatigability or abnormal 
movement.  The examiner diagnosed back strain with 
spondylolisthesis at L5-S1.

The rating decision on appeal assigned a 10 percent initial 
rating.  In his substantive appeal, filed in June 2000, the 
veteran requested higher rating, citing constant severe back 
pain.

The veteran presented to the VA medical center in July 2000 
complaining of low back pain.  The clinician observed that 
the veteran was unable to attain and maintain erect posture 
without pain.  The veteran received prescription-strength 
pain relievers.

The veteran testified before the Board in July 2003 that he 
has constant low back pain of varying intensity.  The pain is 
usually at 6-1/2 to 7 on a 10-point scale.  Pain is 
exacerbated by walking on an incline; he can negotiate stairs 
but with discomfort. Some motions cause the back to lock.  
Muscle spasms occur frequently but unpredictably.  The back 
pain radiates from the back to the knees.  The veteran treats 
his back pain with over-the-counter medications, not with 
prescription pain medication.

In April 2004 the Board remanded this issue for medical 
examination.  The RO requested VA examinations in May 2004 
and July 2004 but the veteran failed to report for 
examination.

X-ray of the lumbar spine at Bethesda Naval Medical Center in 
October 2004 showed spondylolisthesis at L5-S1 and no 
fracture or lesion of the sacrum.  There was also 
straightening of the normal lordotic curve, possibly the 
result of muscle spasm or positioning, but no subluxation 
otherwise.

Magnetic resonance image (MRI) of the lumbar spine at 
Bethesda Naval Medical Center in November 2004 showed mild-
to-moderate spondyloarthropathy at L1-L2, L2-L3, and L3-L4.  
It also showed disc bulge at L5-L5 and grade I 
spondylolisthesis at L5-S1.  The overall impression was 
significant multilevel lumbar spondyloarthropathy.

The Board finds at this point that the evidence above does 
not show entitlement to a rating in excess of 10 percent 
prior to January 2006 under either the "old" criteria in 
effect prior to September 2003 or the "new" criteria in 
effect after September 2003.

The veteran's range of motion in October 1999 approximates 
"slight" limitation of motion when compared to normal range 
of motion (measured flexion of 65 degrees versus normal 90 
degrees; measured extension to 25 degrees versus normal 30 
degrees; measured left and right lateral flexion to 25 
degrees versus normal 30 degrees; left and right rotation 
normal at 30 degrees each).  Accordingly, a rating higher 
than 10 percent is not warranted under DC 5292 (limitation of 
motion) as in effect prior to September 2003.

Similarly, rating in excess of 10 percent is not warranted 
under DC 5295 (lumbosacral strain) as in effect prior to 
September 2003.  The veteran had characteristic pain on 
motion, which squarely meets the criteria for the 10 percent 
rating.  The veteran did not exhibit muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in standing position as required for the higher 20 percent 
rating under this DC.

Rating in excess of 10 percent is not warranted under DC 5293 
(IVDS) as in effect prior to September 2003 because the 
veteran's IVDS during the period was not more than "mild."  
Rating of 20 percent requires "moderate" IVDS with 
recurring attacks; there is no evidence of recurring attacks 
during the period.

There is no range-of-motion data between the adoption of the 
General Rating Formula in September 2003 and the end of the 
period under review (January 2006), so there is no basis on 
which to evaluate that period under the new criteria.  

The Board has carefully considered whether additional 
compensation is warranted for pain, weakness, fatigability, 
or incoordination for the period under review.  However, the 
veteran was able to achieve the measured ranges of motion 
despite those factors, and the evidence does not show that 
those factors caused additional impairment of function that 
would more closely approximate a high schedular level of 
disability.

Evaluation of low back strain from January 3, 2006 (currently 
rated at 20 percent)

The veteran had a VA examination in January 2006 in which the 
examiner noted complaint of recurring low back pain, without 
radiation and usually not debilitating.  The veteran could 
reportedly function and perform his daily activities; no 
weakness, fatigability, decreased endurance, flare-ups or 
incoordination or flare-ups was claimed.

On examination there was no tenderness to palpation, and no 
postural abnormalities or fixed deformities were noted.  
Musculature was symmetrical and without spasm. Forward 
flexion was to 40 degrees and combined range of motion was to 
160 degrees, with complaint of pain on right lateral flexion 
and on bilateral rotation.  No neurological deficit was 
noted.  There was no noted weakness, fatigability, decreased 
endurance or incoordination noted on examination.  X-ray 
showed L5-S1 anterolisthesis.  The examiner diagnosed 
recurring low back pain and diagnosis of strain.

The veteran had a VA neurological examination in March 2006 
in which he complained of low back pain, including a nine-day 
flare-up in 2004 during which he could hardly move.  He 
reported flare-ups three times per month and lasting one day 
in which he would walk slowly half-stooped.  He also 
complained of persistent daily stiffness.  

On examination the veteran was observed to walk moderately 
slowly, bent over and using a cane.  Flexion was to 60 
degrees, and combined range of motion was 165 degrees; 
however, the examiner stated that because of chronic pain and 
fatigability the forward flexion should be characterized as 
40 degrees.  Strength was intact in the legs except for mild 
but definite weakness in the anterior tibial and extensor 
halluces longus muscles (L5 bilaterally) 4/5.  There was 
moderate left paravertebral muscle spasm.  The examiner noted 
subtle signs of radiculopathy with mild weakness of the 
extensor hallicus bilaterally.  

The veteran's most recent VA examination was in August 2006.  
He complained of continuous back pain, made worse by bending 
forward.  Bending forward would cause the back to lock up.  
Pain did not radiate to the legs, but the veteran felt an 
ache in his thighs.  The veteran walked with a cane due to 
his back problems and his knee problems.  There were no 
neurological symptoms assigned to the lumbar spine.  
Examination of the back was extremely difficult because the 
veteran essentially refused to bend forward further than 30 
degrees; combined range of motion was 120 degrees.  
Examination of the back was otherwise unremarkable, and all 
other DeLuca factors such as stability, weakness etc. were 
negative.

Comparison of the evidence above to the General Rating 
Formula shows the veteran's symptoms do not approximate the 
criteria for the next higher (40 percent) level.  
Specifically, he has consistently been able to flex to at 
least 30 degrees, which is within the criteria for the 
currently assigned 20 percent rating.  A higher rating of 40 
percent is assigned for ankylosis, but there is no evidence 
that the veteran's spine is ankylosed to any degree.

As there is no evidence of incapacitating symptoms of IVDS 
the General Rating Formula applies.

The Board has carefully considered whether additional 
compensation is warranted for pain, weakness, fatigability, 
or incoordination for the period under review.  However, the 
General Rating Formula is specifically for application with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  There is no 
indication of other DeLuca factors (fatigability, 
incoordination, or weakness) that would more closely 
approximate the higher disability level.

Further, there are no associated objective neurologic 
symptoms to be rated separately under an appropriate 
diagnostic code.  

In addition to the medical evidence above the Board has 
carefully considered lay evidence offered by the veteran, 
including his correspondence to VA and his testimony before 
the Board in which he generally described the pain and 
limitation of function caused by his low back disorder.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, even affording full credence to the veteran's 
account of his low back symptoms, nothing in his account 
tends to show that the disability more closely approximates 
the criteria for the higher rating.

The Board accordingly finds that the criteria for increased 
ratings for the service-connected low back disability before 
and after January 2006 are not met.  Therefore, the claims 
must be denied.


B.  Evaluation of the Left Knee

Rating criteria for the knee

Disabilities of the knee are rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 to 5263.  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  

The rating criteria for limitation of motion under DC 5260 
and 5261 are as follows:

A rating of 10 percent may be assigned for flexion limited to 
45 degrees and for extension limited to 10 degrees.  A rating 
of 20 percent may be assigned for flexion limited to 30 
degrees and for extension limited to 15 degrees.  A rating of 
30 percent may be assigned for flexion limited to 15 degrees 
and for extension limited to 20 degrees.  A rating of 40 
percent may be assigned for extension limited to 30 degrees.  
A rating of 50 percent may be assigned for extension limited 
to 45 degrees.

The Board notes that under the VA rating schedule normal 
range of motion of the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

The rating criteria for recurrent subluxation or lateral 
instability under DC 5257 are as follows.  A rating of 10 
percent may be assigned for "slight" disability.  A rating 
of 20 percent may be assigned for "moderate" disability.  A 
rating of 30 percent may be assigned for "severe" 
disability.  

The terms "slight,""moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Finally, as noted, when evaluating musculoskeletal 
disabilities VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  See 
also DeLuca, 8 Vet. App. 202; Johnson, 9 Vet. App. 7.  

Evaluation of left knee prior to January 3, 2006 (currently 
rated at 0 percent)

A September 1998 treatment note from Bethesda Naval Medical 
Center cites bilateral knee pain, left worse than right, and 
"burning" pain with activity.  The left knee was tender to 
palpation but otherwise normal on examination, without 
instability.  The clinical impression was patellofemoral pain 
syndrome of the left knee.

The veteran had a VA medical examination in October 1999 
during which he complained of intermittent left knee pain 
produced by activities such as climbing stairs or prolonged 
walking.  Pain would last for approximately three days; on 
the day of the examination the veteran characterized the pain 
as a mild ache.  The veteran's posture was erect and his gait 
was slow but normal.

On examination the left knee showed no swelling, deformity or 
crepitus.  There was tenderness to palpation.  Active and 
passive range of motion was 0 to 130 degrees with no 
indication of pain, incoordination, fatigability or weakened 
movement against resistance.  Muscle strength was normal at 
5/5 and there was no clinical evidence of instability.  X-ray 
of the left knee was normal (no fracture or dislocation and 
no bony joint or soft tissue abnormalities).  The examiner 
diagnosed patellofemoral pain syndrome of the left knee.

The rating decision on appeal assigned a 0 percent initial 
rating.  In his substantive appeal, filed in June 2000, the 
veteran requested higher rating, citing constant severe pain 
with loss of range of motion.

The veteran presented to the VA medical center in July 2000 
complaining of bilateral knee pain, left worse than right.  
He was prescribed ibuprofen.

The veteran testified before the Board in July 2003 that he 
had constant left knee pain of varying intensity.  He had 
crepitus on motion and perceived instability ("trick 
knee").  He had not been told that the left knee had 
arthritis.  

In April 2004 the Board remanded this issue for medical 
examination.  The RO requested VA examinations in May 2004 
and July 2004 but the veteran failed to report for 
examination.

On review of the evidence above, the Board finds that a 
compensable rating is not assignable for the period prior to 
January 2006.

The veteran's range of motion of the knee during the period 
is near-normal and is not compensable under DCs 5260 and 
5261.  There is no clinical evidence of any degree of 
instability, so separate compensation is not warranted under 
DC 5257.

The veteran has complained of pain, which would be 
compensable under DeLuca even if limitation of motion is not 
compensable.  However, functional loss due to pain or 
weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  In this case there is no clinical evidence, during 
routine treatment or on examination, of objective 
manifestation of pain.

Further, the veteran failed to report for VA examination on 
two occasions (May 2004 and July 2004).   When a claimant 
fails without good cause to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a), (b).

For the reasons articulated above, the Board finds that a 
compensable rating prior to January 2006 is not warranted.

Evaluation of left knee from January 3, 2006 (current rated 
at 10 percent)

The veteran had a VA examination in January 2006 in which the 
examiner noted complaint of recurring left knee pain, as yet 
undiagnosed.  The pain was not debilitating and the veteran 
was able to perform his daily activities.  The veteran 
occasionally used a Velcro knee support.  No weakness, 
decreased endurance, incoordination, or flare-up was claimed.

On examination there was no tenderness to palpation, 
swelling, deformity or instability noted.  Range of motion of 
the left knee was active flexion to 95 degrees, passive 
flexion to 130 degrees, and extension to 0 degrees.  No pain, 
weakness, decreased endurance, or incoordination was claimed 
on examination.  X-rays of the knees showed bilateral 
arthropathy with tibial femoral joint space narrowing.  The 
examiner diagnosed recurring bilateral knee pain, without 
diagnosis established.

The veteran was reexamined by VA in March 2006.  The veteran 
complained of bilateral knee problems, left less severe than 
right.  The left knee had occasional swelling, felt weak and 
unstable, and fatigued easily.  Neither knee locked in place.  
The veteran could walk on a level surface but had trouble 
negotiating stairs.  The X-rays taken in January 2006, which 
showed bilateral arthropathy, in essence showed bilateral 
degenerative joint disease.  On examination the left knee had 
no swelling or crepitus; range of motion was 0 to 130 degrees 
and there was no tenderness.  The knee was stable. 

The veteran's most recent VA examination was in August 2006.  
The veteran stated that the left knee was not as painful as 
the right knee but was more unstable.  Range of motion of the 
left knee was 0 to 100 degrees with crepitus.  The knee 
appeared stable and there was no swelling.  As noted above, 
the veteran used a cane because of his back problems and his 
knee problems.

Based on the evidence above the Board finds that the 
veteran's knee disability from January 2006 has more closely 
approximated the criteria for the currently-assigned 10 
percent rating.

As was the case prior to January 2006, the veteran did not 
have limitation of motion to a degree compensable under DCs 
5260 and 5261, and there was no clinical evidence of any 
degree of instability to warrant separate compensation under 
DC 5257.

However, the veteran's X-rays in January 2006 confirmed 
arthritis in the knee; painful motion of a major joint or 
groups caused by degenerative arthritis, where the arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under DC 5003, even though there is no actual limitation of 
motion.  VAOPGCPREC 09-98 (August 14, 1998), citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The veteran's currently assigned 10 percent rating satisfies 
the requirement of Lichtenfels.  The veteran was able despite 
the pain to achieve range of motion better than the 10 
percent level, so additional compensation of 20 percent would 
not be warranted.

In considering the left knee disability before and after 
January 2006 the Board has considered the veteran's lay 
evidence, to include his correspondence to the Board and his 
testimony.  In that evidence the veteran has asserted 
debilitating pain, instability, and limitation of motion.

As noted above, a layperson is competent to testify in regard 
to the onset and continuity of symptomatology.  Heuer, 7 Vet. 
App. 384; Falzone, 8 Vet. App. 403 (1995); Caldwell, 1 Vet. 
App. 466.  However, medical evidence of record consistently 
disproves limitation of motion to a compensable degree and 
disproves instability to any degree.  Accordingly, the 
veteran's assertions are inconsistent with medical evidence 
of record and do not show that the disability more closely 
approximates the criteria for a compensable rating prior to 
January 2006 or a rating higher than 10 percent after January 
2006.

The Board accordingly finds that the criteria for increased 
ratings for the service-connected left knee disability before 
and after January 2006 are not met.  Therefore, the claims 
must be denied.


C.  Evaluation of Carpal Tunnel Syndrome (CTS) of the Upper 
Extremities

Rating criteria for CTS

CTS is rated under the provisions of 38 C.F.R. § 4.124a 
(Diseases of the Peripheral Nerves), DC 8599-8515 (paralysis 
of the median nerve).

DC 8515 distinguishes between the major (dominant) and minor 
(non-dominant) extremity.  The veteran is shown to be right-
hand dominant.

The rating criteria for the veteran's right (dominant) 
extremity are as follows.  A rating of 10 percent is assigned 
for mild incomplete paralysis.  A rating of 30 percent is 
assigned for moderate incomplete paralysis.  A rating of 50 
percent is assigned for severe incomplete paralysis.  A 
rating of 70 percent is assigned for complete paralysis.

The rating criteria for the veteran's left (non-dominant) 
hand are as follows.  A rating of 10 percent is assigned for 
mild incomplete paralysis.  A rating of 20 percent is 
assigned for moderate incomplete paralysis.  A rating of 40 
percent is assigned for severe incomplete paralysis.  A 
rating of 60 percent is assigned for complete paralysis.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type picture 
for "complete paralysis" whether due to varied level of the 
nerve lesion or to partial regeneration. When the involvement 
is wholly sensory, the rating should be for the "mild" or 
at most the "moderate" degree.  

"Complete paralysis" under DC 8515 is defined as the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened;  pain with trophic disturbances.

The veteran's CTS has produced evidence pertaining to 
limitation of motion of the wrist.  Limitation of motion of 
the wrist is rated under the criteria of 38 C.F.R. § 4.71a, 
DC 5215.

The rating criteria of DC 5215 are as follows.  A rating of 
10 percent is assigned for dorsiflexion less than 15 degrees 
or palmar flexion limited in line with the forearm, major and 
minor (dominant and non-dominant hands).

The Board notes for reference that normal range of motion of 
the wrist is dorsiflexion 0 to 70 degrees, palmar flexion 0 
to 80 degrees, ulnar deviation 0 to 45 degrees, and radial 
deviation 0 to 20 degrees.

Finally, the veteran has complained of limitation of motion 
of the fingers.  Limitation of motion of the individual 
fingers (unless ankylosed) is evaluated under the criteria of 
38 C.F.R. § 4.71a, DC 5228 (limitation of motion of the 
thumb), DC 5229 (limitation of motion of the index or long 
finger), and DC 5230 (limitation of motion of the ring or 
little finger).

The rating criteria of DC 5228 are as follows (dominant and 
non-dominant hand).  A noncompensable rating is assigned with 
a gap of less than one inch (2.5 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  A rating of 10 percent is assigned with a gap of 
one to two inches (2.5 to 5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
A rating of 20 percent is assigned with a gap of more than 
two inches (5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.

The rating criteria of DC 5229 are as follows (dominant and 
non-dominant hand).  A noncompensable rating is assigned with 
a gap of less than one inch (2.5 cm) between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, and extension limited 
by no more than 30 degrees.  A rating of 10 percent is 
assigned with a gap of one inch (2.5 cm) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and extension 
limited by more than 30 degrees.

The rating criteria of DC 5230 are as follows (dominant and 
non-dominant hand).  A noncompensable rating is assigned for 
any limitation of motion of the ring or middle fingers.



Evaluation of bilateral CTS prior to March 10, 2006 
(currently rated at 0 percent)

An April 1998 treatment note from Bethesda Naval Medical 
Center cites complaint of numbness of both hands status post 
carpal tunnel release in 1996 as well as bilateral ulnar 
nerve decompression at the elbow.  The veteran complained of 
pain especially when writing or typing and of difficulty 
buttoning his shirt.  Ranges of motion of the wrists were 
right wrist flexion to 70 degrees, left wrist flexion to 80 
degrees, and bilateral wrist extension to 80 degrees.  
Neurological examination showed both wrists to be intact in 
reflexes and strength.  X-rays showed no evidence of 
degenerative joint disease.  The clinical impression was that 
the pattern of pain was not consistent with recurrence of 
CTS.  The condition was treated with splinting and pain 
medication.

In July 1998 the veteran presented to Bethesda Naval Medical 
Center complaining of pain and numbness in the fingers of 
both hands and right elbow pain.  He also reported bilateral 
hand tingling and of numbness in the left first, second and 
third fingers when in slight flexion.  The clinical 
impression was status post carpal tunnel release and cubital 
tunnel release with symptoms similar to pre-surgery.
     
A September 1998 treatment note from Bethesda Naval Medical 
Center cites bilateral CTS manifested by reported difficulty 
writing and holding small objects.  The clinical impression 
was "mild return of carpal tunnel syndrome."

The veteran submitted a VA Form 21-4138 in May 1999 asserting 
that he was experiencing pain and numbness in the fingers of 
both hands and bilateral wrist pain that made it difficult to 
type.  He complained that his fingers became numb while 
driving and reported weakened grip strength particularly in 
the left hand.

The veteran had a VA medical examination in October 1999 
during which he complained of "tingling like needles" at 
the right elbow and reduced ability to lift.  He reported 
that dorsiflexion of the wrists produced pain in the hands 
and numbness of the fingers.  Examination of the wrists 
showed no swelling, deformity or tenderness.  Both wrists had 
dorsiflexion to 55 degrees, palmar flexion to 65 degrees, 
radial deviation to 30 degrees, and ulnar deviation to 40 
degrees; range of motion was done at normal speed and without 
objective evidence of pain, fatigability, incoordination or 
weakened movement against resistance. 

Examination of the hands showed no atrophy in any of the 
muscle groups.  Both hand groups showed normal strength and 
movement without any difficulty.  Sensory examination 
revealed decreased pinprick sensation on all fingers.  The 
examiner diagnosed bilateral CTS.

The rating decision on appeal assigned a 0 percent initial 
rating bilaterally.  In his substantive appeal, filed in June 
2000, the veteran requested higher rating, citing numbness 
and restricted motion in the fingers of the left hand, and 
numbness of the fingers of the right hand with restricted 
motion of the right wrist.

The veteran testified before the Board in July 2003 that he 
had numbness of the fingers when he bent his elbows.  He had 
trouble with grip strength and trouble lifting heavy objects.  
He was also unable to play the accordion as he previously 
did, due to loss of effectiveness of his fingers.  

In April 2004 the Board remanded this issue for medical 
examination.  The RO requested VA examinations in May 2004 
and July 2004 but the veteran failed to report for 
examination.

The veteran had a VA examination in January 2006 in which the 
examiner noted complaint of residual numbness and decreased 
sensation in the left hand; the veteran stated the middle 
finger stayed numb constantly.  The veteran stated that 
decreased use of his left hand interfered with his ability to 
work.  The veteran did not use a wrist brace or have a 
history of medical treatment.  No pain, weakness, 
fatigability, decreased endurance, incoordination or flare-up 
was claimed.

On examination the veteran reported decreased light touch 
sensation in the left hand and numbness in the distal two 
phalanges of the left middle finger.  He had good grip 
strength bilaterally.  Range of motion of the wrists was as 
follows: dorsiflexion to 50 degrees bilaterally; palmar 
flexion to 40 degrees bilaterally; radial deviation to 20 
degrees left wrist and 15 degrees right wrist; ulnar 
deviation to 40 degrees left wrist and 30 degrees right 
wrist.   No pain, weakness, fatigability, decreased 
endurance, or incoordination was noted on examination.  X-ray 
of the wrists showed a right ulnar styloid ossicle.  The 
examiner diagnosed status post bilateral carpal tunnel 
release for CTS, with residuals as noted.

Based on the evidence above the Board finds that the 
veteran's bilateral CTS more closely approximated the 
criteria for the current noncompensable rating prior to March 
2006.

First, there is no clinical evidence of incomplete paralysis 
to any degree as defined in the rating criteria.  As noted 
above, the term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for "complete paralysis."  In this case the 
clinical evidence does not document any loss of function in 
terms of grip strength or dexterity.  The veteran reported 
tingling and numbness to several examiners and clinicians, 
but this does not show any lost or impaired function. 
Accordingly, compensable rating under DC 8515 is not 
warranted.

Further, there is no indication of compensable limitation of 
motion of either wrist under DC 5215; the veteran's range of 
motion of the wrist was consistently near normal, and without 
clinical evidence of pain on motion.

Finally, there is no indication of compensable limitation of 
motion of any of the fingers of either hand under DCs 5228, 
5229 or 5230.  Ranges of motion were not measured, but there 
is no clinical notation of any observed limitation of motion 
or function of the fingers whatsoever.

In addition to the medical evidence above the Board has 
considered the veteran's assertions of impaired grip strength 
and impaired ability to type, to lift heavy objects, and to 
hold small objects.  However, clinical observations during 
the period consistently show normal grip strength.  

There are no clinical observations specifically addressing 
the veteran's ability to hold small objects, type, write, or 
otherwise perform detailed work requiring sensation in the 
fingertips, as these skills are not an element of the rating 
or examination criteria.  However, the examination reports 
and clinical notes show normal strength and motion, and there 
is no clinical indication of limitation of function 
associated with the reported tingling and numbness.  There is 
accordingly no demonstrated impairment warranting 
compensation prior to March 2006. 

Evaluation of bilateral CTS from March 10, 2006 (currently 
rated at 10 percent)

The veteran had a VA neurological examination in March 2006 
in which he complained that he could type only for about six 
minutes, after which he would experience progressive numbness 
and weakness in the hands, thumb and first two fingers.  He 
also reported increasing weakness in the right (dominant) 
hand.   On examination the interesseous muscles and wrist 
extensors were intact, but there was mildly severe weakness 
with only 4/5 strength in the oppenens and abductor polices 
brevis bilaterally, which would give way in spite of maximal 
effort.  Strength was intact in the arms.  

The examiner observed that the CTS caused weakness and 
fatigability, which has made it difficult to type as required 
for almost all sedentary jobs.  The "mildly severe" CTS 
also caused limitation of motion of the thumb in both 
extension (to 40 degrees) and opposition (to 20 degrees).

At the VA examination in August 2006, the veteran complained 
of weakness in both hands, causing him to drop items being 
carried and also causing inability to type without pain.  He 
reported relative numbness in the ulnar distribution of both 
hands.  Range of motion of the right wrist was plantar 
flexion to 65 degrees, dorsiflexion to 70 degrees, ulnar 
deviation to 40 degrees and radial deviation to 20 degrees.  
Range of motion of the left wrist was dorsiflexion and 
plantar flexion both to 70 degrees, ulnar deviation to 40 
degrees and radial deviation to 20 degrees.  There was 
relative weakness of grip strength of the right (dominant) 
hand compared to the left.  Neurological examination of both 
hands was unremarkable, and X-rays taken the previous January 
were not diagnosed as a specific problem.

On review of the evidence above, the Board finds that from 
March 2006 the veteran's disability more closely approximates 
the currently assigned 10 percent rating bilaterally.

The VA examiner in March 2006 documented 4/5 strength 
bilaterally, and the VA examiner in August 2006 confirmed 
relative weakness of grip strength of the right hand compared 
to the left.  Whereas medical evidence has documented loss of 
one-fifth of normal strength bilaterally, a rating of at 
least 10 percent is appropriate for each hand.

Rating higher than 10 percent is not warranted for either 
hand because the veteran retains four-fifths of his strength 
bilaterally.  Ranges of motion for the wrists and fingers 
continue to be normal or near-normal, and there is no 
clinical observation of DeLuca factors to warrant increased 
rating for either extremity based on pain, fatigability, 
incoordination or lack of endurance. 

The veteran has submitted no lay evidence addressing the 
severity of his symptoms for the period under review (March 
2006 to the present).  The Board has accordingly based its 
decision on review of the medical evidence of record.

The Board accordingly finds that the criteria for an 
increased evaluation for the service-connected CTS of the 
bilateral upper extremities before and after March 2006 are 
not met, and the claims must be denied.

D.  Evaluation of Sinusitis

Rating criteria for sinusitis

The veteran's sinusitis is rated under the provisions of 
38 C.F.R. § 4.97 (schedule of ratings - respiratory system), 
DC 6512 (chronic frontal sinusitis).

The rating criteria for all forms of sinusitis (DCs 6510 
through 6514) are as follows.  A rating of 0 percent is 
assigned for sinusitis detected by X-ray only.  A rating of 
10 percent is assigned for one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment; or, three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
rating of 30 percent is assigned for three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment or more than six non-incapacitating 
episodes per year.  

A rating of 50 percent is assigned following radical surgery 
with chronic osteomyelitis or near-constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus and purulent discharge or crusting after 
repeated surgeries.

Evaluation of sinusitis

A September 1998 treatment note from Bethesda Naval Medical 
Center cites complaint of sinus pain.  The veteran was 
provided a decongestant.

The veteran was treated at Bethesda Naval Medical Center for 
headaches due to chronic sinusitis in November 1998.  X-ray 
in October 1999 showed an impression of bilateral mastoid 
sinus retention cyst but no other abnormality.

The veteran had a VA sinus examination in February 2000 in 
which he complained primarily of nasal obstruction causing 
interference with breathing through the nose.  Purulent 
discharge occurred approximately twice per week, and dyspnea 
occurred both at rest and with exertion.  Other symptoms 
included increased nasal congestion and headaches with 
weather changes, sometimes with nausea and blurred vision.  
When the veteran had symptoms he had to stop his normal 
routine, including stopping school attendance.  There was no 
history of surgery.  The examiner reviewed X-rays and 
diagnosed chronic and recurrent sinusitis, predominantly 
maxillary and ethmoid, and chronic right frontal sinus mucus 
retention cyst.

The rating decision on appeal assigned a 0 percent initial 
rating.  In his substantive appeal, filed in June 2000, the 
veteran requested higher rating, citing constant use of 
medication.

The veteran testified before the Board in July 2003 that he 
has sinus congestion on a monthly basis, at which time he 
takes over-the-counter sinus medications.  The veteran does 
not receive treatment by a physician for the sinus problem 
and has not taken antibiotics since discharge from service.  
The sinus trouble is worse in the summer and worse in cold 
weather.  On occasion, as often as 15 times per year, the 
sinus problems are so bad that the veteran has to stay in 
bed, but he has not consulted a physician during those times. 
 
In April 2004 the Board remanded this issue for medical 
examination.  The RO requested VA examinations in May 2004 
and July 2004 but the veteran failed to report for 
examination.

The veteran also failed to report for a VA examination of the 
sinuses scheduled in January 2006.

The veteran had a VA sinus examination in March 2006 in which 
he reported intermittent paranasal pressure and headaches 
since service, plus occasional nasal obstruction but no 
discolored rhinorrhea.  Computed tomography (CT) scan showed 
a retention cyst in the base of the maxillary antrum without 
evidence of air fluid level; there was also minimal 
mucoperiosteal thickening in the ethmoid air cells of the 
frontal and ethmoid sinuses, again with no air fluid level 
seen.  The clinical impression was chronic sinusitis.

The veteran's most recent VA examination was in August 2006.  
He reported acute episodes at least once per year requiring 
antibiotics.

Based on review of the evidence above, the Board finds that 
the criteria for a compensable rating are not met.  

There is no medical or objective lay evidence of 
incapacitating episodes as defined by the rating criteria 
(bed rest under care of a physician).   The veteran asserts 
non-incapacitating attacks characterized by pain and 
headaches, but he has not asserted that such attacks are 
accompanied by "purulent discharge or crusting" as required 
by the regulation, and in fact in March 2006 he denied 
history of discolored rhinorrhea.  

The Board has considered the veteran's assertions, including 
his correspondence to VA and his testimony, as lay evidence 
in support of his claim.  Even affording the veteran full 
credibility in reporting his symptoms, he has not asserted 
experiencing three to six non-incapacitating episodes of 
sinusitis within a year as required to qualify for the higher 
10 percent rating (more than six such episodes within a year 
to qualify for the 30 percent rating).  

The Board accordingly finds that the criteria for a 
compensable rating for the service-connected sinusitis are 
not met, and the claim must be denied.


E.  Evaluation of GERD

Rating criteria for GERD

The veteran's GERD is rated under the provisions of 38 C.F.R. 
§ 4.114 (Schedule of ratings - digestive system), DC 7346 
(hiatal hernia).

The rating criteria of DC 7346 are as follows.  A rating of 
60 percent is assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A rating of 30 percent is assigned for 
persistently recurring epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A rating of 10 percent is assigned for two or more 
of the symptoms for the 30 percent evaluation of less 
severity.

Evaluation of GERD

The veteran had a VA medical examination in October 1999 
during which he complained of heartburn occurring 
approximately every three months and apparently related to 
stress and by acidic foods.  Symptoms were alleviated by 
medication to some degree.  The veteran stated that his 
appetite was satisfactory and that his weight was stable.  
The examiner diagnosed GERD.

The May 2000 rating decision on appeal assigned a 0 percent 
initial rating.  In his NOD, filed in June 2000, the veteran 
requested higher rating, citing daily use of medication.

The veteran testified before the Board in July 2003 that he 
has intermittent reflux, particularly during times of stress.  
He had not undergone a scope diagnostic since discharge from 
service and had not consulted a gastroenterologist.  During 
episodes of GERD the veteran self-medicated with over-the-
counter medications.  Episodes of regurgitation were 
sometimes accompanied by pain in the arm, shoulder, or 
substernal chest.

In April 2004 the Board remanded this issue for medical 
examination.  The RO requested VA examinations in May 2004 
and July 2004 but the veteran failed to report for 
examination.

The veteran had a VA examination in January 2006 in which the 
examiner noted complaint of recurring heartburn.  The veteran 
treated his symptoms with over-the-counter medications, 
without bleeding or regurgitation; the examiner noted that 
this appeared to present a distraction rather than a real 
impairment of health.  The examiner diagnosed recurring 
heartburn with presumptive diagnosis of GERD.

The veteran was reexamined by VA in March 2006.  The veteran 
reported symptoms two or three times per week marked by 
epigastric burning and little or no melena, self-treated with 
crackers and over-the-counter antacids.  The veteran had not 
lost weight, had no melena, and had no vomiting or other 
problems associated with his acid reflux disease.

The veteran's most recent VA examination was in August 2006.  
He reported that his symptoms were under control with 
medication.

On review of the evidence above the Board finds that the 
evidence shows the veteran has manifested two of the symptoms 
for the 30 percent evaluation (i.e., persistently recurring 
epigastric distress accompanied by substernal or arm or 
shoulder pain).  Accordingly, a rating of 10 percent is 
warranted.

The Board has considered whether a higher 30 percent rating 
is warranted.  However, a 30 percent rating is assignable 
when symptoms cause a considerable impairment of health.  In 
this case, the VA examiner in January 2006 stated the GERD 
appeared to present a distraction rather than a real 
impairment of health.  Accordingly, the 30 percent rating is 
not appropriate.  

The Board accordingly finds that an initial rating of 10 
percent, but not more, is warranted for the service-connected 
GERD.  


F.  Evaluation of Hemorrhoids

Rating criteria for hemorrhoids

The veteran's hemorrhoid disorder is rated under the 
provisions of 38 C.F.R. § 4.114 (Schedule of ratings - 
digestive system), DC 7336 (external or internal 
hemorrhoids).

The rating criteria of DC 7336 are as follows.  A rating of 0 
percent is assigned for mild or moderate hemorrhoids.  A 
rating of 10 percent is assigned for large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A rating of 20 percent is assigned 
with persistent bleeding and with secondary anemia or anal 
fissures.

Evaluation of hemorrhoids

The veteran had a VA medical examination in October 1999 
during which he stated that the hemorrhoid problem was 
intermittent perianal bleeding and itching, most recently the 
previous June.  He reported having no current perianal 
swelling.  Examination of the perianal region showed no 
evidence of prolapsed hemorrhoid, although a small external 
hemorrhoid was present.  Anal tone was normal and there was 
no evidence of anal bleeding or thrombosed hemorrhoid.  The 
examiner diagnosed hemorrhoids.

The rating decision on appeal assigned a 0 percent initial 
rating.  In his substantive appeal, filed in June 2000, the 
veteran requested higher rating, citing hemorrhoids recurring 
three times per year.

The veteran testified before the Board in July 2003 that he 
has anal bleeding, which he attempts to control by diet.  He 
has not sought medical attention for the hemorrhoids because 
such treatment hurts.

In April 2004 the Board remanded this issue for medical 
examination.  The RO requested VA examinations in May 2004 
and July 2004 but the veteran failed to report for 
examination.

The veteran had a VA examination in January 2006 in which the 
examiner noted complaint of recurring anal itching and 
bleeding.  Treatment was by over-the-counter medicated pads; 
there was no history of surgery.  There was no history of 
thrombosis or other associated anal complaints.  On 
examination there was one small unremarkable external 
hemorrhoid present, with no blood.  The examiner diagnosed 
recurring anal bleeding and itching with diagnosis of 
hemorrhoids.

The veteran was reexamined by VA in March 2006.  The examiner 
observed very small hemorrhoids, one internal and the rest 
external. There was no current bleeding or thrombosis.

The veteran's most recent VA examination was in August 2006.  
Physical examination revealed no current hemorrhoids.  The 
veteran reported rare occasional bleeding with difficult 
stools and other symptoms involving his hemorrhoids.

On review of the evidence above, the Board finds that the 
hemorrhoid disorder more closely approximates the criteria 
for the current noncompensable rating. 

During much of the period under review, including the most 
recent VA examination of record, the veteran has not had 
current hemorrhoids.  At no time during the course of the 
appeal has clinical evidence shown large or thrombotic, 
irreducible, hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences, as required for the higher 
(10 percent) rating.

Lay evidence submitted by the veteran does not assert having 
had hemorrhoids of a severity meeting the schedular criteria 
for a higher rating.

The Board accordingly finds that the criteria for a 
compensable rating for the service-connected hemorrhoids are 
not met, and the claim must be denied.


G.  Evaluation of Asthma

Rating criteria for asthma

Asthma is rated under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6602.  The rating criteria for DC 6602 
are as follows.  

A rating of 10 percent is assigned for Forced Expiratory 
Volume in one second (FEV-1) of 71- to 80-percent predicted, 
or ratio of Forced Expiratory Volume in one second to Vital 
Forced Capacity (FEV1/FVC) of 71- to 80-percent predicted, or 
intermittent inhalational or oral bronchodilator therapy.

A rating of 30 percent is assigned for FEV-1 of 56 to 70 
percent of predicted, or FEV1/FVC of 56 to 70 percent, or 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.  

A rating of 60 percent is assigned for FEV-1of 40 to 55 
percent of predicted, or FEV1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbation, or intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids. 

A rating of 100 percent is assigned for FEV-1 less than 40 
percent of predicted, or FEV1/FVC less than 40 percent, or 
more than one attack per week with episodes of respiratory 
failure, or daily use of systemic (oral or parenteral) 
corticosteroids or immuno-suppressive medications.

Evaluation of asthma

The veteran had a VA examination in October 1999 during which 
he reported using three different inhalers on a regular 
basis.  He reported shortness of breath with activities such 
as prolonged walking or climbing stairs, but these activities 
were tolerable with medication.  During examination wheezes 
were heard on auscultation on forced expiration.  The 
examiner reviewed the results of the PFT below and diagnosed 
asthma on therapy.

The veteran subsequently had a PFT in February 2000 in which 
pre-bronchodilator FEV-1 was 83.2 percent of predicted and 
post-bronchodilator FEV-1 was 92.8 percent of predicted, 
indicating some reversibility although the pre-bronchodilator 
FEV-1 was in fact within normal range.  Pre-bronchodilator 
FEV1/FVC was 77 percent, and post-bronchodilator FEV1/FVC was 
82 percent.

The rating decision on appeal assigned a 10 percent initial 
rating.  In his substantive appeal, filed in June 2000, the 
veteran requested higher rating, citing use of inhalers three 
times per day.

The veteran testified before the Board in July 2003 that he 
has recurrent bronchial asthma attacks that he controls by 
using prescription inhalers.  He was hospitalized once for 
asthma but does not remember the details.  Asthma symptoms 
are aggravated by strenuous activity, so he regulates his 
wheezing by reducing strenuous activity appropriately.

In April 2004 the Board remanded this issue for medical 
examination.  The RO requested VA examinations in May 2004 
and July 2004 but the veteran failed to report for 
examination.

The veteran had a VA examination in January 2006 in which the 
examiner noted recurring dyspnea treated with an inhaler.  
The lungs were clear to auscultation and no abnormal breath 
sounds were present.  

PFT was attempted in January 2006, but during multiple trials 
the veteran was unable to perform breathing maneuvers 
correctly.  Hence the clinician reported only the largest 
measurements, which could be inaccurate.  The best flow loops 
showed no airflow obstruction and the largest vital capacity 
was not reduced and was unchanged from the previous PFT in 
February 2000.
 
The filed was reexamined by VA in March 2006.  The veteran 
reported that between 1994 and 2004 he would go to the 
emergency room (ER) approximately twice per year for 
exacerbations of asthma; the last such ER visit was in 2004.  
The veteran had not been on daily asthma medications since 
approximately 1998; he currently used inhalers approximately 
every other day.  The veteran denied chronic cough but stated 
that when asthma symptoms became worse he would have 
productive cough on average of three times per month.  He 
denied catching colds easily.  Physical activity was limited 
by his back and knee disorders rather than asthma, but 
carrying loads, having sex and breathing dusty air would all 
cause shortness of breath.

Physical examination and chest X-ray revealed no 
abnormalities.  Although PFT in January 2006 was 
unsuccessful, the veteran had a repeat PFT in March 2006 in 
which FEV-1 was 112.4 percent and FEV1/FVC was 71 percent.  
The examiner diagnosed asthma requiring intermittent use of 
steroids and bronchodilators for control of symptoms.   The 
examiner stated that the FEV-1 and FEV1/FVC tests were 
equally important in determining the degree of disability.

The veteran's most recent VA examination was in August 2006.  
He reported using one inhaler in the mornings and a different 
inhaler two or three times daily.  Examination of the chest 
revealed expiratory wheezing throughout the lung fields; the 
veteran reported acute episodes daily.  A new PFT was not 
conducted.

Review of the evidence above shows that the veteran's asthma 
has more closely approximated the criteria for the current 10 
percent rating. Specifically, the veteran's PFT results have 
consistently shown FEV-1 of 71- to 80-percent predicted, 
which is squarely within the criteria for the currently 
assigned rating.

At no time has the veteran had a PFT showing FEV-1 of 56 to 
70 percent of predicted, or FEV1/FVC of 56 to 70 percent of 
predicted, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication as 
required for the higher 30 percent rating.  

The lay evidence offered by the veteran, to include his 
correspondence to VA and his testimony before the Board, does 
not assert or show that the criteria for the 30 percent 
rating are met.  Specifically, he has not required daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.

The Board accordingly finds that the criteria for a rating in 
excess of 10 percent for the service-connected asthma are not 
met, and the claim must be denied.


H.  Evaluation of Costochondritis

Rating criteria for costochondritis

The veteran's costochondritis is rated under the criteria of 
38 C.F.R. § 4.73 (schedule of ratings - muscle injuries), DC 
5399-5321 (Group XXI).  This is the thoracic muscle group 
that has the function of respiration. 

The rating criteria for DC 5321 are as follows.  A rating of 
0 percent is assigned for slight injury.  A rating of 10 
percent is assigned for moderate injury.  A rating of 20 
percent is assigned for severe or moderately severe injury.

 The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Evaluation of costochondritis

The veteran had a VA medical examination in October 1999 
during which he explained that his complaint of chest pain 
referred to shortness of breath and heaviness of the chest 
associated with his asthma, which felt like a plastic bag 
over his head.  Examination of the chest showed no tenderness 
or external swelling.  The examiner made no diagnosis 
regarding the rib or chest pain.

The rating decision on appeal assigned a 0 percent initial 
rating.  In his substantive appeal, filed in June 2000, the 
veteran requested higher rating, citing constant severe chest 
pain.

The veteran testified before the Board in July 2003, but he 
did not address the issue of chest pain.

In April 2004 the Board remanded this issue for medical 
examination.  The RO requested VA examinations in May 2004 
and July 2004 but the veteran failed to report for 
examination.

VA examinations in January 2006 and March 2006 are silent in 
regard to costochondritis or chest pain under any other name.

The veteran's most recent VA examination was in August 2006.  
The examiner noted mention in the file of costochondritis, 
referring to chest pain also attributed to GERD.  Cardiac 
catheterization in 1992 was negative, and subsequent 
echocardiograms (EKGs) had been negative for cardiovascular 
disease.

Based on review of the evidence above, the Board finds that 
the veteran's chest pain, sometimes characterized as 
costochondritis, has presented no more than a slight 
disability for which the currently assigned 0 percent is 
appropriate.

The Board notes in this regard that the veteran has 
complained of shortness of breath that is apparently due to 
his asthma and chest pain due to GERD, both of which are 
separately compensated.  There is no evidence whatsoever of 
any additional functional disability separately attributable 
to costochondritis or musculoskeletal chest pain by any other 
name.

The Board notes in that regard that the evaluation of the 
same manifestation under different diagnoses (otherwise known 
as "pyramiding") is to be avoided.  38 C.F.R. § 4.14.  
Similarly, 38 U.S.C.A. sec. 1155 implicitly contains the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 
(1993).

The Board accordingly finds that the criteria for a 
compensable rating for the service-connected costochondritis 
are not met, and the claim must be denied.


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected low back strain prior to January 3, 2006 is 
denied.

An evaluation in excess of 20 percent for the service-
connected low back strain from January 3, 2006 is denied.

A compensable initial evaluation for the service-connected 
left knee disability prior to January 3, 2006 is denied.

An evaluation in excess of 10 percent for the service-
connected left knee disability from January 3, 2006 is 
denied.

An initial compensable evaluation for the service-connected 
carpal tunnel syndrome of the right (dominant) upper 
extremity prior to March 10, 2006 is denied.

An evaluation in excess of 10 percent for the service-
connected carpal tunnel syndrome of the right (dominant) 
upper extremity from March 10, 2006 is denied.

An initial compensable evaluation for the service-connected 
carpal tunnel syndrome of the left (non-dominant) upper 
extremity prior to March 10, 2006 is denied.

An evaluation in excess of 10 percent for the service-
connected carpal tunnel syndrome of the left (non-dominant) 
upper extremity from March 10, 2006 is denied.

A compensable initial evaluation for the service-connected 
sinusitis is denied.

An initial evaluation of 10 percent for the service-connected 
gastroesophageal reflux disease (GERD) is allowed, subject to 
the regulations governing the disbursement of VA monetary 
benefits.  
 
A compensable initial evaluation for the service-connected 
hemorrhoids is denied.

An initial evaluation in excess of 10 percent for the 
service-connected asthma is denied.

A compensable initial evaluation for the service-connected 
costochondritis is denied




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


